Exhibit 10.2

OMNIBUS AGREEMENT

among

TALLGRASS DEVELOPMENT, LP,

TALLGRASS ENERGY PARTNERS, LP,

TALLGRASS MLP GP, LLC, and

TALLGRASS DEVELOPMENT GP, LLC



--------------------------------------------------------------------------------

OMNIBUS AGREEMENT

This OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as of,
the Closing Date (as defined herein), among Tallgrass Development, LP, a
Delaware limited partnership (“Tallgrass Development”), Tallgrass Energy
Partners, LP, a Delaware limited partnership (the “Partnership”), Tallgrass MLP
GP, LLC, a Delaware limited liability company (the “General Partner”), and
Tallgrass Development GP, LLC (“Development GP”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”

R E C I T A L S:

1. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to certain
indemnification obligations of the Parties.

2. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article III, with respect to the amount to
be paid by the Partnership for certain general and administrative services to be
performed or provided by Development GP and its Affiliates as well as direct
expenses, including operating expenses, incurred by Development GP and its
Affiliates for and on behalf of the Partnership Entities (as defined herein) and
the Partnership’s reimbursement obligations related thereto.

3. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article IV, with respect to the granting
of a license from Tallgrass Development to the Partnership Entities.

4. The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article V, with respect to the granting of
a right of first offer from Tallgrass Development to the Partnership.

In consideration of the premises and the covenants, conditions and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

Definitions

1.1 Definitions.

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Affiliate” has the meaning given such term in the Partnership Agreement.

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

 

2



--------------------------------------------------------------------------------

“Cause” has the meaning given such term in the Partnership Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person or its Affiliates or such
Applicable Person or its Affiliates owns or controls such other Person; (ii) the
dissolution or liquidation of the Applicable Person; (iii) the consolidation or
merger of the Applicable Person with or into another Person, other than any such
transaction where (a) the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for Voting Securities of the surviving Person or
its parent and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act), other
than Tallgrass Development or its Affiliates, being or becoming the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than
50% of all of the then outstanding Voting Securities of the Applicable Person,
except in a merger or consolidation that would not constitute a Change of
Control under clause (iii) above.

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.

“Common Units” has the meaning given such term in the Partnership Agreement.

“Conflicts Committee” has the meaning given such term in the Partnership
Agreement.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, by and among the General
Partner, the Partnership, Tallgrass Development and certain other Development
Entities, together with the additional conveyance documents and instruments
contemplated or referenced thereunder.

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Development Entities” means Tallgrass Development and any Person controlled,
directly or indirectly, by Tallgrass Development other than the General Partner
or a member of the Partnership Group; and “Development Entity” means any of the
Development Entities.

“Development GP” has the meaning given such term in the introduction to this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner” has the meaning given such term in the introduction to this
Agreement.

 

3



--------------------------------------------------------------------------------

“Indemnified Party” means each Partnership Group Member or each Development
Entity, as the case may be, in their capacities as parties entitled to
indemnification (or reimbursement under Section 2.1(b)) in accordance with
Article II.

“Indemnifying Party” means each of the Partnership or Tallgrass Development, as
the case may be, in their capacity as the parties from whom indemnification (or
reimbursement under Section 2.1(b)) may be required in accordance with Article
II.

“Kinder Morgan” means Kinder Morgan Operating L.P. “A”, a Delaware limited
partnership.

“KMIGT Purchase Agreement” means that certain Purchase and Sale Agreement, dated
August 17, 2012, between Kinder Morgan and Tallgrass Development, as amended,
pursuant to which Tallgrass Development acquired 100% of the outstanding
membership interests in each of Kinder Morgan Interstate Gas Transmission LLC,
Trailblazer Pipeline Company LLC, KM Upstream LLC and Kinder Morgan Pony Express
Pipeline LLC.

“License” has the meaning given such term in Section 4.1 of this Agreement.

“Losses” means all losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including
court costs and reasonable attorney’s and experts’ fees) of any and every kind
or character, fixed or contingent.

“Marks” has the meaning given such term in Section 4.1 of this Agreement.

“Name” has the meaning given such term in Section 4.1 of this Agreement.

“Partnership” has the meaning given such term in the introduction to this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Tallgrass Energy Partners, LP, dated as of the Closing
Date, as such agreement is in effect on the Closing Date immediately following
the completion of the initial public offering of the Common Units.

“Partnership Assets” means the assets conveyed, contributed or otherwise
transferred, directly or indirectly (including through the transfer of equity
interests), or intended to be conveyed, contributed or otherwise transferred, to
the Partnership Group pursuant to the Contribution Agreement, including, without
limitation, transportation pipelines, natural gas storage assets, natural gas
processing facilities, offices and related equipment and real estate.

“Partnership Entities” means the General Partner and each Partnership Group
Member.

“Partnership Group” means the Partnership and its Subsidiaries.

“Partnership Group Member” means any member of the Partnership Group.

“Party” and “Parties” are defined in the introduction to this Agreement.

 

4



--------------------------------------------------------------------------------

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, business trust, employee benefit plan,
unincorporated organization, association, government body or agency or political
subdivision thereof or other entity.

“Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-187595), as amended, filed with the Securities and Exchange Commission
with respect to the proposed initial public offering of Common Units by the
Partnership.

“REX Purchase Agreement” means that certain Purchase and Sale Agreement, dated
August 17, 2012, between Kinder Morgan and Tallgrass Development, as amended,
pursuant to which Tallgrass Development acquired 100% of the outstanding
membership interests in Kinder Morgan NatGas Operator LLC and 50% of the
outstanding membership interests in Rockies Express Pipeline LLC.

“ROFO Assets” means (i) the assets (including equity interests) held by
Tallgrass Development or its Affiliates that were acquired from Kinder Morgan
under the KMIGT Purchase Agreement and the REX Purchase Agreement, other than
the Partnership Assets; provided, however, that the ROFO Assets shall include
the Pony Express Project (as defined in the Registration Statement) upon
completion of the Pony Express Project and (ii) assets that are hereafter
developed, constructed or acquired by Tallgrass Development or its Subsidiaries
(excluding the Partnership and its Subsidiaries) for the purpose of processing
natural gas in Natrona, Converse or Campbell counties in Wyoming, including
equity interests owned by Tallgrass Development or such Subsidiaries in an
entity engaged in such activities in such counties.

“Services” has the meaning given such term in Section 3.1 of this Agreement.

“Subsidiary” has the meaning given such term in the Partnership Agreement.

“Tallgrass Development” has the meaning given such term in the introduction to
this Agreement.

“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
the Closing Date, by and among the Partnership, Tallgrass MLP GP, LLC, Tallgrass
Development, Barclays Capital Inc., Citigroup Global Markets Inc and the
underwriters named on Schedule I attached thereto.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

ARTICLE II

Indemnification

2.1 Indemnification.

(a) Subject to the provisions of Section 2.2 and Section 2.1(e), Tallgrass
Development shall indemnify, defend and hold harmless the Partnership Group from
and against

 

5



--------------------------------------------------------------------------------

any Losses suffered or incurred by the Partnership Group resulting from or
arising out of all federal, state or local income tax liabilities attributable
to the ownership or operation of the Partnership Assets prior to the Closing
Date, including (i) any such income tax liabilities of the Partnership Group
that may result from the consummation of the formation transactions for the
Partnership Group occurring on or prior to the Closing Date and (ii) any income
tax liabilities arising under Treasury Regulation Section 1.1502-6 and any
similar provisions of applicable state or local law, by contract, as successor,
transferee or otherwise and which income tax is attributable to having been a
member of any consolidated combined or unitary group prior to the Closing Date;
provided, however, that such indemnification obligations shall survive until
sixty (60) days after termination of any applicable statute of limitations;
provided, further, however, that any such indemnification obligations provided
for in this Section 2.1(a) shall survive the time at which they would otherwise
expire pursuant to this Section 2.1(a) if notice of any such Losses is properly
given to Tallgrass Development prior to such time.

(b) Subject to the provisions of Section 2.1(e) and Section 2.2(a)(iv),
Tallgrass Development shall reimburse the Partnership Group for any amounts paid
by any member of the Partnership Group pursuant to any settlement agreement or
judgment related to or resulting from the proceeding pending in state court in
Douglas County, Nebraska (the “Cornhusker Claim”), entitled Cornhusker Energy
Lexington, LLC and National Union Fire Insurance Company of Pittsburgh,
Pennsylvania vs. Kinder Morgan Interstate Gas Transmission, now known as
Tallgrass Interstate Gas Transmission, that exceeds $3.9 million, in the amount
by which such settlement or damage award actually exceeds $3.9 million.
Notwithstanding this Section 2.1(b), no member of the Partnership Group may
(i) enter into a settlement agreement regarding the Cornhusker Claim or
(ii) make any decisions regarding whether to appeal a judgment regarding the
Cornhusker Claim, in each instance, without first securing approval of Tallgrass
Development.

(c) Subject to the provisions of Section 2.2, Tallgrass Development agrees,
(i) to use commercially reasonable efforts to obtain indemnification from Kinder
Morgan for Losses suffered or incurred with respect to the Partnership Assets to
the extent (and for such period of time with respect to each such claim) that
the Partnership Group reasonably believes that Kinder Morgan is obligated to
provide such indemnification to Tallgrass Development pursuant to the KMIGT
Purchase Agreement and (ii) promptly following the receipt by Tallgrass
Development of proceeds from an indemnification obligation pursuant to the KMIGT
Purchase Agreement, to remit to the Partnership, through wire transfer of
immediately available funds, the amount of any such indemnification claim that
is attributable to Losses incurred with respect to the Partnership Assets.

(d) Subject to the provisions of Section 2.2, in addition to and not in
limitation of the indemnification provided under this Article II, the
Partnership shall indemnify, defend and hold harmless the Development Entities
from and against any Losses suffered or incurred by the Development Entities by
reason of or arising out of events and conditions associated with the operation
of the Partnership Assets that occur on or after the Closing Date. Any such
indemnification obligation arising under this Section 2.1(d) shall survive
indefinitely.

(e) Notwithstanding anything herein to the contrary, in no event will the
Indemnifying Party be obligated to indemnify or reimburse the Indemnified Party
for any claims,

 

6



--------------------------------------------------------------------------------

losses or expenses or income taxes referred to in this Article II, if, and to
the extent that such claims, losses or expenses or income taxes were reserved
for in the Indemnified Party’s financial statements as of the Closing Date.

2.2 Indemnification Procedures.

(a) Procedures Applicable to Sections 2.1(a) and 2.1(d). If the Indemnified
Party seeks indemnification under Section 2.1(a) or 2.1(d), the procedures of
this Section 2.2(a) shall control.

(i) The Indemnified Party agrees that within a reasonable period of time after
it becomes aware of facts giving rise to a claim for indemnification pursuant to
Sections 2.1(a) or 2.1(d), it will provide notice thereof in writing to the
Indemnifying Party specifying the nature of and specific basis for such claim;
provided, however, that the Indemnified Party shall not submit claims more
frequently than once a calendar quarter (or twice in the case of the last
calendar quarter prior to the expiration of the applicable indemnity coverage
under this Agreement). Notwithstanding the foregoing, the Indemnified Party’s
failure to provide notice under this Section 2.2(a) will not relieve the
Indemnifying Party from liability hereunder with respect to such matter except
in the event and only to the extent that the Indemnifying Party is materially
prejudiced by such failure or delay or the Indemnifying Party does not receive
notice of the claim prior to the expiration of the applicable indemnity survival
period in Sections 2.1(a) or 2.1(d).

(ii) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification set forth in
Sections 2.1(a) or 2.1(d), including the selection of counsel, determination of
whether to appeal any decision of any court or similar authority, and the
settling of any matter or any issues; provided, however, that no such settlement
shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Indemnified Party (with
the concurrence of the Conflicts Committee in the case of the Partnership Group)
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be, and does not include the admission of fault,
culpability of failure to act, by or on behalf of such Indemnified Party.

(iii) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party with respect to all aspects of the defense of any claims covered by the
indemnification set forth in Sections 2.1(a) or 2.1(d), including the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the names of
the Indemnified Party to be utilized in connection with such defense, the making
available to the Indemnifying Party copies of any files, records or other
information of the Indemnified Party that the Indemnifying Party considers
relevant to such defense and the making available to the Indemnifying Party, at
no cost to the Indemnifying Party, of any employees of the Indemnified Party;
provided, however, that in connection therewith the Indemnifying Party agrees to
use commercially reasonable efforts to minimize the impact thereof on the
operations of the Indemnified Party and further agrees to protect the
confidentiality of all files, records and other information furnished by the
Indemnified Party pursuant to this Section 2.2(a). In no event shall the
obligation of the Indemnified Party to cooperate with the Indemnifying Party as
set forth in the immediately preceding sentence be construed as imposing

 

7



--------------------------------------------------------------------------------

upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in Sections 2.1(a) or 2.1(d); provided, however, that the Indemnified
Party may, at its own option, cost and expense, hire and pay for counsel in
connection with any such defense. The Indemnifying Party agrees to keep any such
counsel hired by the Indemnified Party reasonably informed as to the status of
any such defense, but the Indemnifying Party shall have the right to retain sole
control over such defense.

(iv) In determining the amount of any loss, cost, damage or expense for which
the Indemnified Party is entitled to indemnification (or reimbursement under
Section 2.1(b)) under this Agreement, the gross amount of the indemnification
(or reimbursement under Section 2.1(b)) will be reduced by (i) any insurance
proceeds realized by the Indemnified Party, and such correlative insurance
benefit shall be net of any incremental insurance premium that becomes due and
payable by the Indemnified Party as a result of such claim, (ii) all amounts
recovered by the Indemnified Party under contractual indemnities from third
parties and (iii) any correlative tax benefit.

(v) NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.

(b) Procedures Applicable to Section 2.1(c). If a member of the Partnership
Group seeks indemnification under Section 2.1(c), the procedures of this
Section 2.2(b) shall control.

(i) The Partnership Group Member agrees that within a reasonable period of time
after it becomes aware of facts giving rise to a claim for indemnification
pursuant to Section 2.1(c), it will provide notice thereof in writing to
Tallgrass Development specifying the nature of and specific basis for such
claim. Upon receipt of such notice, Tallgrass Development will promptly follow
the indemnification procedures set out in the KMIGT Purchase Agreement and use
commercially reasonable efforts to collect proceeds from Kinder Morgan for such
Partnership Group claims pursuant to the indemnification obligations under the
KMIGT Purchase Agreement.

(ii) Tallgrass Development shall have the right to control all aspects of the
interactions with Kinder Morgan regarding the indemnification obligations under
the KMIGT Purchase Agreement, including the hiring of counsel to pursue such
claim if applicable. The Partnership Group will be responsible for the
reasonable cost and expense of counsel in connection with the pursuit of any
such claim to the extent such claim relates to the Partnership Assets and shall
promptly reimburse, through wire transfer of immediately available funds,
Tallgrass Development for the cost and expense of such counsel. Tallgrass
Development agrees to make all decisions regarding such indemnification by
Kinder Morgan in good faith.

(iii) The Partnership Group Member agrees to cooperate fully with both Tallgrass
Development with respect to all aspects of the pursuit of any claims covered by
the indemnification set forth in Section 2.1(c), including the prompt furnishing
to Tallgrass Development of any correspondence or other notice relating thereto
that the Partnership Group

 

8



--------------------------------------------------------------------------------

Member may receive, permitting the name of the Partnership Group Member to be
utilized in connection with the pursuit of such claim, the making available to
Tallgrass Development copies of any files, records or other information of the
Partnership Group Member that Tallgrass Development considers relevant to such
claim and the making available to the Tallgrass Development, at no cost to
Tallgrass Development, of any employees of the Partnership Group Member;
provided, however, that in connection therewith Tallgrass Development agrees to
use commercially reasonable efforts to minimize the impact thereof on the
operations of the Partnership Group Member and further agrees to protect the
confidentiality of all files, records and other information furnished by the
Partnership Group Member pursuant to this Section 2.2(b).

2.3 Indemnification Claims under the Underwriting Agreement. Subject to the
provisions of Section 2.2, the Partnership agrees to reimburse Tallgrass
Development for any payments made by Tallgrass Development pursuant to
Section 8(a) of the Underwriting Agreement to the extent Tallgrass Development
is required to make such payments in satisfaction of the Partnership’s
indemnification obligations under the Underwriting Agreement.

ARTICLE III

Provision of Services; Reimbursement

3.1 Agreement to Provide Services. Until such time as this Agreement is
terminated as provided in Section 6.4, Development GP hereby agrees to provide
or to cause its Affiliates or third parties to provide, the Partnership Entities
with such general and administrative services and management and operating
services as may be necessary to manage and operate the business and affairs of
the Partnership Entities, including accounting, audit, business development,
corporate record keeping, treasury services (including cash management), real
property/land, legal, operations/engineering, investor relations, risk
management, commercial/marketing, information technology, insurance, government
relations/compliance, tax, payroll, human resources and environmental, health
and safety (collectively, “Services”). The Services shall be consistent in
nature and quality to the services of such type previously provided by
Development GP and its Affiliates (or, if applicable, provided to Development GP
and its Affiliates by third parties) in connection with the management and
operation of the Partnership Assets prior to the Closing Date.

3.2 Reimbursement by Partnership. Subject to and in accordance with the terms
and provisions of this Article III and such reasonable allocation and other
procedures as may be agreed upon by Development GP and the General Partner from
time to time, the Partnership hereby agrees to reimburse Development GP and its
Affiliates for all reasonable direct and indirect costs and expenses incurred by
Development GP or its Affiliates (other than the Partnership Entities) in
connection with the provision of the Services to the Partnership Entities,
including the following:

(a) any payments or expenses incurred for insurance coverage and negotiated
instruments (including surety bonds and performance bonds) provided by
underwriters with respect to the Partnership Assets or the business of the
Partnership Group;

 

9



--------------------------------------------------------------------------------

(b) any costs incurred in connection with the provision of information
technology services;

(c) salaries and related benefits and expenses of personnel employed by
Development GP or its Affiliates (other than the Partnership Entities) who
render Services to the Partnership Entities, plus general and administrative
expenses associated with such personnel;

(d) any expenses incurred by Development GP or its Affiliates with respect to
third parties providing Services to the Partnership Entities on behalf of
Development GP or its Affiliates;

(e) any taxes or other direct expenses paid by Development GP or its Affiliates
for the benefit of the Partnership Entities other than those taxes covered by
the indemnification in Section 2.1(a); and

(f) all expenses and expenditures incurred by Development GP or its Affiliates
as a result of the Partnership becoming and continuing as a publicly traded
entity, including costs associated with annual and quarterly reports, tax return
and Schedule K-1 preparation and distribution, independent auditor fees,
partnership governance and compliance, registrar and transfer agent fees, legal
fees and independent director compensation;

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by Development GP or its Affiliates consist of an allocated portion of
costs and expenses incurred by Development GP or its Affiliates for the benefit
of both the Partnership Entities and the other Affiliates of Tallgrass
Development, such allocation shall be made on a reasonable cost reimbursement
basis as determined by Development GP.

3.3 Billing Procedures. The Partnership will reimburse Development GP for billed
costs no later than the later of (a) the last day of the month following the
performance month, or (b) thirty (30) business days following the date of
Development GP’s billing to the Partnership. Billings and payments may be
accomplished by inter-company accounting procedures and transfers. The
Partnership shall have the right to review all source documentation concerning
the liabilities, costs, and expenses upon reasonable notice and during regular
business hours.

ARTICLE IV

License of Name and Mark

4.1 Grant of License. Upon the terms and conditions set forth in this Article
IV, Tallgrass Development hereby grants and conveys to each of the entities
currently or hereafter comprising a part of the Partnership Group and to the
General Partner a shared, nontransferable, nonexclusive, royalty free right and
license (“License”) to Tallgrass Development’s right to use the name “Tallgrass”
(the “Name”) and any associated or related marks (the “Marks”).

4.2 Ownership and Quality. The Partnership agrees that ownership of the Name and
the Marks and the goodwill relating thereto shall remain vested in Tallgrass
Development both during the term of this License and thereafter, and the
Partnership further agrees, and agrees to cause the other Partnership Entities,
never to challenge, contest or question the validity of Tallgrass Development’s
ownership of the Name and the Marks or any registration thereto by

 

10



--------------------------------------------------------------------------------

Tallgrass Development. In connection with the use of the Name and the Marks, the
Partnership and any other Partnership Entity shall not in any manner represent
that they have any ownership in the Name and the Marks or registration thereof
except as set forth herein, and the Partnership, on behalf of itself and the
other Partnership Entities, acknowledges that the use of the Name and the Marks
shall not create any right, title or interest in or to the Name and the Marks,
and all use of the Name and the Marks by the Partnership, any other Partnership
Entity, shall inure to the benefit of Tallgrass Development. The Partnership
agrees, and agrees to cause the other Partnership Entities, to use the Name and
Marks in accordance with such quality standards established by Tallgrass
Development and communicated to the Partnership from time to time, it being
understood that the products and services offered by the Partnership Entities
immediately before the Closing Date are of a quality that is acceptable to
Tallgrass Development and justifies the License. In the event any Partnership
Entity is determined by Tallgrass Development to be using the Name and the Marks
in a manner not in accordance with quality standards established by Tallgrass
Development, Tallgrass Development shall provide written notice of such
unacceptable use including the reason why applicable quality standards are not
being met. If acceptable proof that quality standards are met is not provided to
Tallgrass Development within thirty (30) days of such notice, the entity’s
license to use the Name and the Marks shall terminate and shall not be renewed
absent written authorization from Tallgrass Development.

4.3 Termination. In the event of termination of this Agreement, pursuant to
Section 6.4 or otherwise, or the termination of the License, the Partnership
Entities’ right to utilize or possess the Name and the Marks licensed under this
Agreement shall automatically cease, and no later than ninety (90) days
following such termination, (a) the Partnership Entities shall cease all use of
the Name and the Marks and shall adopt trademarks, service marks, and trade
names that are not confusingly similar to the Name and the Marks, provided,
however, that any use of the Name or the Marks during such 90-day period shall
continue to be subject to Section 4.2, (b) at Tallgrass Development’s request,
the Partnership Entities shall destroy all materials and content upon which the
Name or the Marks continue to appear (or otherwise modify such materials and
content such that the use or appearance of the Name or the Marks ceases) that
are under the Partnership Entities’ control, and certify in writing to Tallgrass
Development that the Partnership Entities have done so, and (c) each Partnership
Entity shall change its legal name so that there is no reference therein to the
name “Tallgrass” or d/b/a then used by any Development Entity or any variation,
derivation or abbreviation thereof, and in connection therewith, shall make all
necessary filings of certificates with the Secretary of State of the State of
Delaware and to otherwise amend its organizational documents by such date.

ARTICLE V

Right of First Offer

Tallgrass Development hereby agrees and will cause its Affiliates to agree, for
so long as Tallgrass Development or its Affiliates, individually or as part of a
group, control the General Partner, that if Tallgrass Development or any of its
Affiliates decide to attempt to sell (other than to another Affiliate of
Tallgrass Development) any of the ROFO Assets, Tallgrass Development or its
Affiliate will notify the Partnership of its desire to sell such ROFO Asset and,
prior to selling such ROFO Asset to a third party, will negotiate with the
Partnership exclusively and in good faith for a period of 45 days in order to
give the Partnership an opportunity to enter into definitive documentation for
the purchase and sale of such ROFO Asset on terms that are

 

11



--------------------------------------------------------------------------------

mutually acceptable to Tallgrass Development or its Affiliate and the
Partnership. If the Partnership and Tallgrass Development or its Affiliate have
not entered into a letter of intent or a definitive agreement with respect to
such ROFO Asset within such 45 days, Tallgrass Development or its Affiliate will
have the right to sell such ROFO Asset to a third party following the expiration
of such 45 days on any terms that are acceptable to Tallgrass Development or its
Affiliate and such third party. The Partnership’s decision to acquire or not to
acquire a ROFO Asset pursuant to this right will require the approval of the
Conflicts Committee.

ARTICLE VI

Miscellaneous

6.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Kansas and to venue in Kansas.

6.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement, excluding billing notices under
Section 3.3 which shall be handled under the Company’s standard billing
procedures, must be in writing and must be given by depositing same in the
United States mail, addressed to the Person to be notified, postage paid, and
registered or certified with return receipt requested or by delivering such
notice in person or by overnight delivery or by electronic mail or by facsimile
to such Party. Notice given by personal delivery or mail shall be effective upon
actual receipt. Notice given by electronic mail or by facsimile shall be
effective upon actual receipt if received during the recipient’s normal business
hours or at the beginning of the recipient’s next business day after receipt if
not received during the recipient’s normal business hours. All notices to be
sent to a Party pursuant to this Agreement shall be sent to or made at the
address set forth below or at such other address as such Party may stipulate to
the other Parties in the manner provided in this Section 6.2.

For notice to Tallgrass Development or the Development Entities:

c/o Tallgrass Development, LP

6640 W. 143rd Street, Suite 200

Overland Park, KS 66223

Attn: General Counsel

Facsimile: 913.928.6011

Electronic Mail: george.rider@tallgrassenergylp.com

with a copy, which shall not constitute notice, to:

c/o Tallgrass Development, LP

6640 W. 143rd Street, Suite 200

Overland Park, KS 66223

Attn: President and Chief Executive Officer

Facsimile: 913.928.6006

Electronic Mail: david.dehaemers@tallgrassenergylp.com

 

12



--------------------------------------------------------------------------------

For notice to the Partnership Entities:

Tallgrass Energy Partners, LP

6640 W. 143rd Street, Suite 200

Overland Park, KS 66223

Attn: General Counsel

Facsimile: 913.928.6011

Electronic Mail: george.rider@tallgrassenergylp.com

with a copy, which shall not constitute notice, to:

Tallgrass Energy Partners, LP

6640 W. 143rd Street, Suite 200

Overland Park, KS 66223

Attn: President and Chief Executive Officer

Facsimile: 913.928.6006

Electronic Mail: david.dehaemers@tallgrassenergylp.com

6.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein. In the event of a conflict between the provisions of this
Agreement and the provisions of the Partnership Agreement, the provisions of the
Partnership Agreement shall control.

6.4 Termination. Notwithstanding any other provision of this Agreement, (i) if
the General Partner is removed as general partner of the Partnership under
circumstances where Cause does not exist and the Common Units held by the
General Partner and its Affiliates are not voted in favor of such removal, then
this Agreement, other than the provisions set forth in Article II and
Section 4.3, may at any time thereafter be terminated by Tallgrass Development
by written notice to the other Parties, or (ii) if a Change of Control of the
Partnership occurs, then this Agreement, other than the provisions set forth in
Article II and Section 4.3, may at any time thereafter be terminated by
Tallgrass Development by written notice to the other Parties.

6.5 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

6.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that, in the reasonable discretion of the General Partner, would be adverse in
any material respect to the holders of Common Units. Each such instrument shall
be reduced to writing and shall be designated on its face an “Amendment” or an
“Addendum” to this Agreement.

 

13



--------------------------------------------------------------------------------

6.7 Assignment; Third-Party Beneficiaries. No Party shall have the right to
assign any of its rights or obligations under this Agreement without the consent
of the other Parties hereto. Each of the Parties hereto specifically agrees that
each Partnership Group Member, whether or not a Party to this Agreement, shall
be entitled to assert rights and remedies hereunder as third-party beneficiaries
hereto with respect to those provisions of this Agreement affording a right,
benefit or privilege to any such entity. Except as contemplated by the preceding
sentence, this Agreement does not create any rights or benefits for any entity
or individual other than the Parties.

6.8 Successors. This Agreement shall bind and inure to the benefit of the
Parties and to their respective successors and assigns.

6.9 Continuation of Work During Dispute. Notwithstanding any dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of the dispute.

6.10 Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile or portable document format (.pdf) counterparts, with the
same effect as if all signatory Parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.

6.11 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable by a court
or regulatory body of competent jurisdiction, the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall
not be affected thereby and shall be enforced to the greatest extent permitted
by law.

6.12 Rules of Construction. Whenever the context requires, the gender of all
words used in this Agreement shall include the masculine, feminine and neuter,
and the number of all words shall include the singular and plural. All
references to Article numbers and Section numbers refer to Articles and Sections
of this Agreement. Unless otherwise specifically indicated or the context
otherwise requires, the terms “include,” “includes” and “including” as used in
this Agreement shall be deemed to be followed by the words “without limitation.”

6.13 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

6.14 Withholding or Granting of Consent. Unless otherwise provided herein, each
Party may, with respect to any consent or approval that it is entitled to grant
pursuant to this Agreement, grant or withhold such consent or approval in its
sole and uncontrolled discretion, with or without cause, and subject to such
conditions as it shall deem appropriate.

 

14



--------------------------------------------------------------------------------

6.15 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall take any act, or fail to take any act, under this
Agreement which would violate any applicable law, statute, rule or regulation.

6.16 Negation of Rights of Limited Partners, Assignees and Third Parties. Except
as set forth in Section 6.7, the provisions of this Agreement are enforceable
solely by the Parties, and no stockholder, limited partner, member or assignee
of Tallgrass Development, the Partnership or other Person shall have the right,
separate and apart from Tallgrass Development, the Partnership or other Party,
to enforce any provision of this Agreement or to compel any Party to comply with
the terms of this Agreement.

6.17 No Recourse Against Officers or Directors. For the avoidance of doubt, the
provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of Tallgrass Development, Development GP, the
General Partner, the Partnership or any Partnership Group Member.

6.18 Legal Compliance. The Parties acknowledge and agree that this Agreement,
and all services provided under this Agreement, are intended to comply with any
and all laws and legal obligations and that this Agreement should be construed
and interpreted with this purpose in mind.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

TALLGRASS DEVELOPMENT, LP By:   Tallgrass Development GP, LLC,   its general
partner By:  

/s/ David G. Dehaemers, Jr.

  David G. Dehaemers, Jr.   President and Chief Executive Officer TALLGRASS
ENERGY PARTNERS, LP By:   Tallgrass MLP GP, LLC,   its general partner By:  

/s/ David G. Dehaemers, Jr.

  David G. Dehaemers, Jr.   President and Chief Executive Officer

Signature Page to Omnibus Agreement



--------------------------------------------------------------------------------

TALLGRASS MLP GP, LLC By:  

/s/ David G. Dehaemers, Jr.

  David G. Dehaemers, Jr.   President and Chief Executive Officer TALLGRASS
DEVELOPMENT GP, LLC By:  

/s/ David G. Dehaemers, Jr.

  David G. Dehaemers, Jr.   President and Chief Executive Officer

Signature Page to Omnibus Agreement